Exhibit 10.14

 

 

 

 

 

 

 

 

TRINITY CAPITAL CORPORATION

2005 DEFERRED INCOME PLAN

 

 

 

 

 

 

 

 

 

Amended and Restated March 14, 2008

 

 

 

 

 

 

 

 

1 of 7

 







TRINITY CAPITAL CORPORATION

2005 DEFERRED INCOME PLAN

Section 1.  Purpose

The purpose of the TRINITY CAPITAL CORPORATION 2005 DEFERRED INCOME PLAN
(“Plan”) is to enable selected employees and officers of TRINITY CAPITAL
CORPORATION (“Company”), and any related company, to elect to defer all or a
portion of the compensation payable by the Company, or the related company, on
account of service as an employee or officer. The Plan is intended as a means of
maximizing the effectiveness and flexibility of the compensation arrangements to
a select group of management or highly compensated employees of the Company and
related companies, and as an aid in attracting and retaining individuals of
outstanding abilities and specialized skills for service.

Section 2.  Effective Date

The Plan is effective as of April 7, 2005.

Section 3.  Plan Administration

The Plan shall be administered by a committee (“Committee”), as may be
designated by the Board of Directors of the Company (“Board”) from time to time.
The Committee shall have sole authority to select the individuals, from among
those eligible, who may participate under the Plan and to establish all other
participation requirements. The Committee is authorized, subject to Board
approval, to interpret the Plan and may from time to time adopt such rules,
regulations, forms and agreements, not inconsistent with the provisions of the
Plan, as it may deem advisable to carry out the Plan. All decisions made by the
Committee in administering the Plan shall be subject to Board review.

Section 4.  Eligibility

Any officer or employee of the Company or any related company may be designated
by the Board to participate in the Plan; provided, however, that officers or
employees eligible for designation shall be limited to a select group of
management or highly compensated employees within the meaning of Section 201(2)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Any such officer or employee shall be a “Participant” as of the date designated
by the Board, and his or her status as a Participant shall continue until the
date on which all payments due under the terms of the Plan have been made.

Section 5.  Shares Subject to the Plan

The aggregate number of shares of common stock of the Company (“Shares”) which
may be distributed to officers and employees under the Plan shall be Five
Hundred Thousand (500,000) Shares. Any Shares that remain unissued at the
termination of the Plan shall cease to be subject to the Plan, but until
termination of the Plan, the Company shall at all times make available
sufficient Shares to meet the requirements of the Plan. The aggregate number of
Shares which may be sold under the Plan shall be automatically adjusted to
reflect a change in capitalization of the Company, such as a stock dividend or
stock split, unless the Board determines in its sole discretion that, based on
the facts and circumstances, a formulaic adjustment is not appropriate, and that
a differing adjustment, or no adjustment, is more equitable.

 

 

2 of 7

 

 





Section 6.  Election to Defer Income

(a)        In General. Each Participant shall be entitled to make an irrevocable
election (“Election”) to defer receipt of all or a portion of the compensation
otherwise payable to him or her in cash (“Income”). Income with respect to which
an Election has been made (and shall not have been revoked) shall be referred to
hereinafter as “Deferred Income.”

(b)        Timing of Elections. An Election to defer Income under the Plan must
be properly filed with the Company not later than the following:

 

(i)

the last business day of the tax year preceding the year in which the Income is
earned, or such earlier time as established by the Committee;

 

(ii)

thirty (30) days after first becoming eligible to participate in the Plan;
provided such Income relates to services performed after the date of the
Election; or

 

(iii)

six (6) months prior to the end of an applicable performance period; provided
such Election is with respect to incentive compensation which qualifies as
“bonus compensation” as defined under Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”).

All such Elections shall continue in effect until the Participant delivers to
the Board a written revocation or modification of such Election pursuant to
paragraph (d) below.

(c)        Manner of Election. Elections to defer receipt of Income shall be
made in writing in accordance with such rules and procedures as the Committee
may prescribe; provided, however, that each such Election to defer shall
include:

 

(i)

the amount to be deferred, expressed either as a fixed dollar amount or a
percentage of Income;

 

(ii)

the date on which the Deferred Income shall be paid; and

 

(iii)

the number of annual installments for the payment of Deferred Income (maximum
ten (10)).

(d)        Changes to Elections. Modifications to existing Elections which
change the timing or method of payment shall be subject to the following:

 

(i)

A revised Election must be made not later than twelve (12) months prior to the
scheduled payment date reflected in the most recent Election; and

 

(ii)

To the extent required under Code Section 409A, the revised payment date must be
not sooner than the five (5) year anniversary of the previously scheduled
payment date; and

 

(iii)

Shall comply with all rules of Code Section 409A with respect to changes in
original elections.



 

3 of 7

 

 



Section 7.  Record and Crediting of Deferred Amounts

(a)        Deferred Income. The Company shall credit the amount of any Deferred
Income to a memorandum account for the benefit of the Participant (“Deferred
Income Account”) no later than the last day of the calendar quarter in which
such Income would otherwise have been paid to the Participant.

(b)        Investment Direction. The Committee will allow a Participant to
direct the investment of his or her Deferred Income Account in accordance with
such rules and procedures as the Committee may prescribe, in its sole
discretion, which may include a single investment selection, including shares of
the Company’s common stock. The Company will be relieved of all investment
responsibility and liability for such investment direction. A direction to
purchase Shares may not be made within six (6) months of a direction to sell
Shares, and a direction to sell Shares may not be made within six (6) months of
a direction to purchase Shares, under the Plan or any other plan or program
maintained by the Company.

(c)        Value and Statement of Account. The Committee shall provide each
Participant with a statement of the value of his or her Deferred Income Account,
including the amount of Deferred Income and income thereon, determined as of
each December 31 (the “Valuation Date”).

Section 8.  Payment of Deferred Account

(a)        In General. No withdrawals or payment shall be made from the
Participant’s Deferred Income Account except as provided in this Section 8. This
provision shall comply with the requirements of Section 409A of the Code with
respect to the distribution of deferred compensation to specified employees. The
Company shall determine the applicability of the definition of “key employee” as
of the date of separation of an individual in accordance with the definition
under Section 416(i) of the Code.

(b)        Payment Event. The value of a Participant’s Deferred Income Account
shall be payable in either a single payment or up to ten (10) annual
installments commencing on the March 15, or the next business day following
March 15, following the occurrence of a “payment event,” as shall be reflected
in the most recently applicable Election. A “Payment Event” shall be the date
specified in the Participant’s Election, which may be any one of the following:

 

(i)

the date of the Participant’s separation from service with the Company or
related company (six (6) months from such date if the Participant is a “Key
Employee” as defined under Code Section 416(i));

 

(ii)

the date the Participant attains an age specified in the Election; or

 

(iii)

the first or later to occur of either of such dates, as may be specified in the
Election.

 

(c)

Manner of Payment.

 

(i)

If a Participant elects a single installment, the value of Participant’s entire
Deferred Income Account as of the Valuation Date preceding payment shall be paid
to him or her in one lump sum.

 

(ii)

If a Participant elects two (2) or more installment payments, the amount of an
installment payment shall be a fraction of the value of the Participant’s
Deferred Income Account on the Valuation Date preceding such installment payment
date, the numerator of which is one (1) and the denominator which is the total
number of installments elected minus the number of installments previously paid.



 

4 of 7

 







(d)        Hardship Distributions. The Committee, in its sole discretion, and
whether or not a Payment Event shall have occurred, may accelerate payment of
amounts credited to a Participant’s Deferred Income Account if requested to do
so and if the requirements of this paragraph (d) are met. Such acceleration may
occur only in the event of an unforeseeable financial emergency and the amount
of any distribution is limited to the amount deemed reasonably necessary to
satisfy such unforeseeable financial emergency. For purposes of this paragraph
(d), an “Unforeseeable Financial Emergency” is an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.

(e)        Death of Participant. In the event that a Participant shall die at
any time prior to complete distribution of all amounts payable to him or her
under the provisions of the Plan, the unpaid balance of the Participant’s
Deferred Income Account shall be paid to the Participant’s beneficiary or
beneficiaries in a lump sum, unless another form is provided in the
Participant’s most recent Election.

Section 9.  Designation of Beneficiary

Participants shall designate in writing, in accordance with such rules and
procedures as the Committee may prescribe, the beneficiary or beneficiaries who
are to receive the Participant’s Deferred Income Account in the event of the
Participant’s death.

Section 10.  Unsecured Obligations

The obligation of the Company to make payments under the Plan shall be a general
obligation of the Company, and such payments shall be made from general assets
and property of the Company. The Participant’s relationship to the Company under
the Plan shall be only that of a general unsecured creditor and neither this
Plan nor any agreement entered into hereunder or action taken pursuant hereto
shall create or be construed to create a trust or fiduciary relationship of any
kind. The Company may establish an irrevocable grantor trust for purposes of
holding and investing the Deferred Income Account balances but such
establishment shall not create any rights in or against any amount so held,
except that the trustee of such trust may vote any Shares thereunder in
accordance with the direction of the Participants.

Section 11.  Amendment and Termination

(a)        The Board may amend, suspend or terminate the Plan or any portion
thereof at any time; provided, however, that no such amendment, suspension or
termination shall impair the rights of any Participant in such Participant’s
Deferred Income Account under the Plan, without such Participant’s consent.

(b)        Notwithstanding the foregoing, the Board shall retain the right to
amend the Plan or any portion thereof at any time, or from time to time, without
the consent of the Participants, to the extent deemed necessary by the Board, in
its sole discretion, in order for the Plan and Deferred Income to be compliant
with the requirements of Code Section 409A.

Section 12.  Effect of Transfer
(a)        In the event of a Change in Control of the Company, the entire unpaid
balance of each Deferred Income Account shall be paid in a single lump sum to
the Participant as of the effective date thereof.

(b)        For purposes of this Plan, the term Change in Control shall be as
defined in Code Section 409A and Internal Revenue Service Notice 2005-1 and any
subsequent guidance provided with respect to Code Section 409A.

 

 

5 of 7

 

 


Section 13.  Non-Assignability
No right to receive payments under the provisions of this Plan shall be
transferable or assignable by a Participant, except by will or the laws of
descent and distribution or by gifting for the benefit of descendants in estate
planning situations, and during his or her lifetime payment may only be received
by the Participant or his or her legal representative or guardian.
Section 14.  Delivery and Registration of Stock

The Company’s obligation to deliver Shares shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the individual to whom such Shares are to be delivered, in such
form as the Committee shall determine to be necessary or advisable to comply
with the provisions of the Securities Act of 1933 (“Act”) or any other federal,
state or local securities legislation or regulation. It may be provided that any
representation requirement shall become inoperative upon a registration of the
Shares or other action eliminating the necessity of such representation under
securities legislation. The Company shall not be required to deliver any Shares
under the Plan prior to (i) the admission of such Shares to listing on any stock
exchange on which Shares may then be listed, and (ii) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation, as the Committee shall determine to be necessary or
advisable.

This Plan is intended to comply with Rule 16b-3 under the Act. Any provision of
the Plan which is inconsistent with said rule shall, to the extent of such
inconsistency, be inoperative and shall not affect the validity of the remaining
provisions of the Plan.

Section 14.  Binding Provisions

All of the provisions of this Plan shall be binding upon all persons who shall
be entitled to any benefits hereunder and their heirs and personal
representatives.

Section 15.  Claims Proceedure

If any benefits become payable under this Plan, the Participant (or designated
beneficiary in the case of the Participant’s death) shall file a claim for
benefits by notifying the Committee in writing. If the claim is wholly or
partially denied, the Committee shall provide a written notice of the denial.
This written notice must be provided within a reasonable period of time
(generally 90 days) after the receipt of the claim by the Committee. The written
notice must contain the following information:

 

(a)

the specific reason or reasons for the denial;

 

(b)

specific reference to those Plan provisions on which the denial is based;

 

(c)

a description of any additional information or material necessary to correct the
claim and an explanation of why such material or information is necessary; and

 

(d)

appropriate information as to the steps to be taken if the Particiapnt or
beneficiary wants to submit the claim for review.

If notice of the denial of a claim is not furnished within a reasonable period
of time, the claim will be deemed denied.

 

 

6 of 7

 





Upon the denial of a claim for benefits, the Participant (or designated
beneficiary in the case of the Participant’s death) may file a claim for review,
in writing, with the Committee within sixty (60) days after receipt of a written
notice of a denial of a claim. In requesting a review, the Participant or
beneficiary may review Plan documents and submit any written issues and comments
he or she feels are appropriate. The Committee shall then give a full and fair
review to the claim. If the claim is denied, the Committee shall provide the
Participant or beneficiary with written notice of this denial within sixty (60)
days after the Committee’s receipt of the request for review. This decision
shall state the specific reasons for the decision and shall include references
to specific Plan provisions on which the decision is based.

 

 

7 of 7

 



 

 